Case 1:20-cv-00043-MSM-PAS Document 29 Filed 02/02/21 Page 1 of 8 PageID #: 240




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                          )
  HECTOR M. GARCIA, SR.,                  )
                                          )
        Plaintiff,                        )
                                          )
        v.                                )
                                            C.A. No. 1:20-CV-0043-MSM-PAS
                                          )
  UNITED OF OMAHA LIFE                    )
  INSURANCE COMPANY,                      )
                                          )
        Defendant.                        )
                                          )

                          MEMORANDUM AND ORDER

 Mary S. McElroy, United States District Judge.

        Before the Court is the Motion for Summary Judgment of the defendant United

 of Omaha Life Insurance Company (“Omaha”). Omaha asserts that as a matter of

 law, the plaintiff, Hector M. Garcia, Sr., and Omaha mutually rescinded a life

 insurance policy to which Mr. Garcia was the beneficiary. As such, Omaha argues,

 Mr. Garcia cannot sustain his contractual claims.

        For the following reasons, the Court GRANTS Omaha’s Motion. (ECF No.

 20).

                                     I.       FACTS

        On June 24, 2015, the plaintiff’s decedent, Marta Garcia, met with an

 insurance agent, Debbie Benn of the Benn Agency, and signed an application for a

 $181,000 term life insurance policy with United of Omaha Life Insurance Company

 (“Omaha”). (ECF No. 1-1 ¶¶ 8, 14.) Mrs. Garcia’s husband, the plaintiff Hector M.



                                          1
Case 1:20-cv-00043-MSM-PAS Document 29 Filed 02/02/21 Page 2 of 8 PageID #: 241




 Garcia, Sr., asserts that Mrs. Garcia was not proficient in English, and that she had

 informed Ms. Benn of her language barrier. (ECF No. 27 ¶¶ 4, 7.) Ms. Benn then

 “took it upon herself to complete the life insurance application and presented the

 completed application for Mrs. Garcia to sign.” Id. ¶ 8. Mr. Garcia, who does not

 assert that he is not proficient in English, was present at this meeting. Id. ¶ 6.

       The application included questions about whether Mrs. Garcia had been

 diagnosed with or received treatment for certain conditions.          Specifically, the

 application asked:

       2. Has the Proposed Insured ever (i) been diagnosed with, or (ii) received care
       or treatment for, or (iii) been advised by a member of the medical profession to
       seek treatment for, or (iv) consulted with a health care provider regarding:

       …

       (d) Chronic Kidney Disease, end-stage Renal Disease with dialysis, or Liver
       Disease including Cirrhosis, Hepatitis B or Hepatitis C?

       …

       4. In the past 12 months, has the Proposed Insured: …

       (b) consulted with a physician for chronic cough, unexplained weight loss
       greater than 10 pounds (other than due to diet and exercise), fatigue or
       unexplained gastrointestinal bleeding?

       …

       10. In the past 5 years, has the Proposed Insured consulted with a doctor or
       been hospitalized or treated by a health care provider for any other health
       condition (other than routine physical checkups, eye, employment or FAA
       examinations)?

 (ECF 22-1 at 34-35).




                                            2
Case 1:20-cv-00043-MSM-PAS Document 29 Filed 02/02/21 Page 3 of 8 PageID #: 242




       Mrs. Garcia’s response to each of these questions was “no.” Id. On July 6,

 2015, Omaha issued a term life insurance policy to Ms. Garcia. She designated Mr.

 Garcia as the primary beneficiary.

       Mrs. Garcia died on February 19, 2016, due to “cardiopulmonary arrest,

 multifactorial shock, acute renal failure” with “decompensated liver cirrhosis.” (ECF

 No. 22-2.) Mr. Garcia thereafter submitted a claim to Omaha for the death benefit

 under the policy.

       Omaha conducted an investigation and discovered Mrs. Garcia’s history of

 health conditions not disclosed at the time of the policy application. Specifically,

 Omaha received records from Dr. Eric Goldberg from April 10, 2015, documenting

 treatment of Mrs. Garcia for liver disease, as well as records from Dr. Claude E.

 Younes from June 16, 2015, diagnosing Mrs. Garcia with liver disease. (ECF Nos.

 22-3 & 22-4.) Further, Dr. Younes’ record of October 10, 2014, reported that Mrs.

 Garcia had been admitted to a hospital for “upper GI bleeding,” and he provided a

 diagnosis of “Cirrhosis of Liver.” (ECF No. 22-5.)

       By a letter dated September 28, 2016, Omaha wrote to Mr. Garcia the

 following:

      Had we been aware of Marta J. Garcia’s condition and treatment at the time
      the policy was applied for, we would not have issued the policy. The contract,
      therefore, is being rescinded. This means it is considered to have never been
      in force, effective the issue date. Our refund of $1,608.48 for the premiums
      paid is enclosed. No claims are payable. If any additional premium is received,
      this will also be refunded.
 (ECF No. 22-6.)




                                           3
Case 1:20-cv-00043-MSM-PAS Document 29 Filed 02/02/21 Page 4 of 8 PageID #: 243




          Mr. Garcia cashed the refund check and has made no effort to return these

 funds.    (ECF No. 22 ¶¶ 21, 23.) He states by way of affidavit that he did not

 understand the contents of Omaha’s letter. (ECF No. 27 ¶ 9.)            He did, however,

 retain an attorney in October 2016. Id. ¶ 10. His attorney wrote to both Omaha and

 the Benn Agency requesting them to contact him, though he did not contest the

 rescission. (ECF No. 27-2 & 27-3.)

          Mr. Garcia filed this action in state court on January 15, 2020, alleging breach

 of contract and “breach of covenant of good faith and fair dealing in violation of

 fiduciary duties.” Omaha removed the action to this Court on January 30, 2020, on

 the grounds of diversity jurisdiction. Because this case invokes diversity jurisdiction,

 the Court applies the substantive law of the state of Rhode Island. See Artuso v.

 Vertex Pharm., Inc., 637 F.3d 1, 5 (1st Cir. 2011).

                         II.   SUMMARY JUDGMENT STANDARD

          Summary judgment’s role in civil litigation is “to pierce the pleadings and to

 assess the proof in order to see whether there is a genuine need for trial.” Garside v.

 Osco Drug. Inc., 895 F.2d 46, 50 (1st Cir. 1990). Summary judgment can be granted

 only when “the pleadings, depositions, answers to interrogatories, and admissions on

 file, together with the affidavits, if any, show there is no genuine issue as to any

 material fact and the moving party is entitled to judgment as a matter of law.” Fed.

 R. Civ. P. 56. “A dispute is genuine if the evidence about the fact is such that a

 reasonable jury could resolve the point in the favor of the non-moving party. A fact

 is material if it carries with it the potential to affect the outcome of the suit under the



                                              4
Case 1:20-cv-00043-MSM-PAS Document 29 Filed 02/02/21 Page 5 of 8 PageID #: 244




 applicable law.” Santiago–Ramos v. Centennial P.R. Wireless Corp., 217 F.3d 46, 52

 (1st Cir. 2000).

                                     III.   DISCUSSION

       The issue before the Court is whether it must be held as a matter of law that

 the parties mutually rescinded the policy in 2016. If so, the plaintiff cannot now

 sustain his contractual claims on an already rescinded contract. 1

       The First Circuit has recognized Klanian v. New York Life Insurance

 Company, 68 R.I. 126, 26 A.2d 608 (1942), as the “seminal Rhode Island case on

 mutual recission.” Pruco Life Ins. Co. v. Wilmington Trust Co., 721 F.3d 1, 6 (1st Cir.

 2013). In Klanian, the insurance company sent the plaintiff a letter stating its intent

 to rescind the policy and included a check refunding the premium payments. Id. at

 609-10. The plaintiff cashed the check – which the court held raised a “reasonable

 inference” of mutual recission. Id. at 610, 613. But the plaintiff also was illiterate

 and did not understand the contents of the letter. Id. at 610. The day following his

 receipt of the insurer’s letter, when he did learn of the recission, the plaintiff dictated

 a letter to the insurance company contesting the recission. Id.       Additionally, a few

 days later, his attorney drafted a letter to the insurer that contesting the recission

 and, importantly, returning the refunded premiums. Id.




 1 It is important to note that the pending issue is not whether Omaha was unilaterally
 entitled to rescind the policy because of Mrs. Garcia’s apparent misrepresentations
 in her application. Under Rhode Island law, whether a misrepresentation is material,
 and therefore a proper basis for an insurer’s unilateral recission, is a question of fact
 for a jury. See R.I.G.L. § 27-4-10.
                                             5
Case 1:20-cv-00043-MSM-PAS Document 29 Filed 02/02/21 Page 6 of 8 PageID #: 245




       The Klanian court compared those facts to other cases where courts had found

 a mutual recission as a matter of law. In those cases, the distinguishing factors were

 that the plaintiffs had accepted the refunded premiums and did not take prompt

 action to contest the insurer’s recission. See Peterson v. New York Life Ins. Co., 240

 N.W. 659 (Minn. 1932) (plaintiff waited a month after cashing the refund check before

 taking action to contest the recission); Warren v. N.Y. Life Ins. Co., 58 P.2d 1175

 (N.M. 1936) (plaintiff waited six months before cashing the check and did not attempt

 to contest the recission for three years); Kincaid v. New York Life Ins. Co., 66 F.2d

 268 (5th Cir. 1933) (three months after receiving a refund check, the plaintiff

 corresponded with the insurer over its right to rescind but then cashed the check

 without further objection; his widow later contested the recission). Given the Klanian

 plaintiff’s prompt actions in returning the refund amount and contesting the

 recission, the court held that whether he had the intent to rescind was a jury question.

 Id. at 613.

       In the more recent Pruco matter, the First Circuit, applying Rhode Island law,

 relied upon Klanian.     721 F.3d 1.     There, an insurer discovered that a policy

 application contained material misrepresentations about the health of the insured.

 Id. at 5. The insurer sent a letter expressing its intent to rescind the contract and

 returned the policy premiums. Id. The Court held that there was a mutual recission

 as a matter of law because the recipient of the refund did not attempt to return it and

 did not indicate that it did not intend to agree to rescission. Id. at 8.




                                             6
Case 1:20-cv-00043-MSM-PAS Document 29 Filed 02/02/21 Page 7 of 8 PageID #: 246




       Klanian and Pruco instruct that, to overcome an inference of a mutual recission

 of a life insurance contract, a party must indicate his or her disagreement with the

 insurer’s recission shortly after receiving notice of the same and return any refunded

 premiums. Importantly, the Pruco court held that “Klanian never suggests that a

 party’s unexpressed intentions, evidenced by nothing more than that party’s bare,

 post hoc assertions, can overcome the inference of mutual recission.” Id. at 8 (citing

 Newport Plaza Assocs. v. Durfee Attleboro Bank (In re Newport Plaza Assocs.), 985

 F.2d 640, 643-44, 646 (1st Cir. 1993) (noting that, under Rhode Island law,

 “[c]ontracts ordinarily depend on objective indicia of consent, not on a party’s

 subjective expectations”)). Thus, a party seeking to overcome the inference of mutual

 recission must demonstrate evidence that it is expressed dissent to the recission. Id.

       Here, the plaintiff did not contest Omaha’s recission when it occurred in 2016.

 Within weeks of his receipt of the recission letter, he consulted with an attorney. But

 he did not then, and he has not to date, returned the premium refund. His attorney

 did send two letters in October 2016, one to Omaha and one to the insurance agent,

 but neither set forth any dissent to Omaha’s recission. 2 In his affidavit in support of

 his objection to this motion, the plaintiff states that he did not understand Omaha’s

 letter. This is belied by the fact that he consulted an attorney shortly after receipt of

 the letter and refund check.      Given that there is no objective evidence of his

 disagreement with the recission, this is the type of bare, pos hoc assertion that does




 2In any event, the letters of Mr. Garcia’s attorney are not authenticated as required
 under Rule 56(e). Carmona v. Toledo, 215 F.3d 124, 131 (1st Cir. 2000).
                                            7
Case 1:20-cv-00043-MSM-PAS Document 29 Filed 02/02/21 Page 8 of 8 PageID #: 247




 not overcome the inference of mutual recission.

        Thus, unlike the prompt and decisive actions of the plaintiff in Klanian, the

 plaintiff here received Omaha’s recission letter, cashed the premium refund check

 and has never made any attempt to return those funds. And while he retained

 counsel, he never explicitly contested the policy recission, and he waited over three

 years to file this action.

                                  IV.    CONCLUSION

        Because Mr. Garcia has not presented evidence to overcome the inference of

 mutual recission of the life insurance policy, he cannot sustain his contractual claims

 as a matter of law. Omaha’s Motion for Summary Judgment (ECF No. 20) therefore

 is GRANTED.


 IT IS SO ORDERED.




 _______________________________
 Mary S. McElroy
 United States District Judge
 February 2, 2021




                                           8
